PER CURIAM.
In the third and fourth causes of action, the plaintiffs seek to recover, first, upon an account stated, and then for certain additional items upon open account. These causes of action, although embraced in one count, are distinct and separate, and one of them, certainly, is not referable. The one upon account stated does not involve *681the examination of a long account, and certainly the defendant is entitled to a trial by jury. The order should be reversed, with $10 costs- and disbursements of appeal, and the motion denied, with $10 costs..